September 20, 1918. The opinion of the Court was delivered by
Three actions at law, and in form to recover back certain license tax money enacted of the payers by Jasper county under a statute of the State enacted in 1917 (30 Stats. 190). Demurrer was made to the complaint upon the ground it did not state facts sufficient to constitute a cause of action; the demurrer was sustained by the Court in a pro forma order; and the appeal is from that order.
The defendant might well have abided a trial, and have made then a fuller issue than has been raised by demurrer.
Let the complaint in one of the cases, and the first section of the statute, and the exceptions, be reported. We are of the opinion that the demurrer ought to have been overruled.
There are four exceptions, and they are all relevant to the three plaintiffs save the second exception, and that is made only by the Pineland Club. *Page 516 
The case must go against the county on the first exception, because the allegations of the complaint, for the present admitted to be true, do not bring the transaction which is pleaded within the plain words of the statute.
The fourth paragraph of the complaint states the purposes for which the land is held and which is sought to be subjected to a license tax, to wit, for the members of the club to hunt upon for recreation, and subject to the rules of the club which limit the game to be taken. The statute levies a license tax on associations, etc., which hold lands for purposes of raising and protecting fish or game. The plaintiffs construe the statute to be one to raise revenue, and as such they say it is in violation of the tax provisions of the State Constitution. The county of Jasper, on the other hand, construes the statute as "an exercise of the police power of the legislature, and that its primary purpose is, not the raising of revenue, but the regulation of a condition existing in the State by way of restraining the rights of the individual for the common good of the State and the welfare of her citizens generally." And further: "To our mind it appears so plain as that those who run may read that the legislature, taking cognizance of the harmful results incident to the withdrawal of large areas of land for game preserves, has, by this legislation, attempted to regulate and discourage the practice."
And the Attorney General has defended the statute upon the ground that it is a limitation of the quantity of land in a given community which may be withdrawn from husbandry or other useful interests, and dedicated to the chase.
We make no doubt but that the suggestion of the Attorney General about what was the real intent of the legislature is correct. The license tax was imposed, not primarily to raise revenue, but as an instrumentality to compass the main purpose of the statute. But the purpose for which a statute is enacted may be only known, as a rule, by the words which *Page 517 
have been used in the statute. Kaufman v. Carter, 67 S.C. 317,45 S.E. 211. In the instant case, the plaintiffs were not using the land for the purpose of raising and protecting fish or game, or both. Had they been so engaged, it might be questionable as a matter of public policy whether such a statute would have been directed towards them; or, if so directed, it might be questionable whether it would have been a lawful exercise of the police power.
The Attorney General admits in his brief that the act does not include planters of the State, and that because planters would not "protect and raise game in the manner admitted by the appellants." But planters, like other people, must be governed by the words of the statute. We take notice of the character of the terrain in Jasper; and, should any class of citizen dedicate 10,000 acres of it to raising of game and fish for the useful purposes of commerce, then by the words of the statute 5,000 acres of the tract of land would be subject to the license tax prescribed by the statute. The instant statute has, however, by the words of it, no reasonable application to those persons who are doing what the complaint declares the plaintiffs are doing. The statute and the pleadings do not raise the very interesting question argued by the Attorney General, which is the right of the State in the exercise of the police power to declare how much of the land in the State may be, without some added burden like a license tax, or at all, withdrawn from agriculture or from other useful interests, and dedicated to the purposes of the chase.
The conclusion renders irrelevant the other exceptions, save subdivision (c) of the third exception. The Attorney General did not seriously contest that exception. It is manifestly well taken and must be sustained.Dean v. Spartanburg, 59 S.C. 110, 37 S.E. 226;Carroll v. York, 95 S.E. 121.
The 6th section of the statute renders the whole of it a nullity. *Page 518 
Our judgment is that the order below be reversed, and that the plaintiffs are entitled to have judgment for the tax money paid by them under the alleged statute.